PER CURIAM.
The appellant challenges the trial court’s dismissal with prejudice of his four-count civil complaint. Counts I and II contained claims of medical malpractice, but Counts III and IV were founded on other theories. Nevertheless, all counts of the complaint were dismissed pursuant to section 766.206, Florida Statutes. Because the appellant failed to state a cause of action for medical malpractice, the court properly dismissed Counts I and II with prejudice. But the court erred in dismissing the remaining counts with prejudice for failure to comply with chapter 766, Florida Statutes, because chapter 766 had no application to the claims alleged under those counts. Accordingly, the order under re*410view is affirmed as to Counts I and II, reversed as to Counts III and IV, and the ease is remanded.
ALLEN, VAN NORTWICK and BROWNING, JJ., concur.